 



EXHIBIT 10.1
REVISED CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS
          At Red Trail Energy, LLC (“Red Trail” or the “Company”) the honesty,
integrity and sound judgment of Red Trail’s senior financial officers, which
includes Red Trail’s chief executive officer, chief financial officer or
controller and other persons performing similar functions (the “Senior Financial
Officers”), is fundamental to the financial reporting process and the reputation
and success of Red Trail. Red Trail’s Senior Financial Officers hold an
important and elevated role in corporate governance in that they are uniquely
capable and empowered to ensure that all stakeholders’ interests are
appropriately balanced, protected and preserved. Because of this special role,
each of the Senior Financial Officers agrees to be bound by this Code of Ethics
for Senior Financial Officers and each agrees that he or she will:

  1.   Act with honesty and integrity and ethically handle actual or apparent
conflicts of interest in personal and professional relationships involving Red
Trail or its business.     2.   Provide information that is accurate, complete,
objective, relevant, timely and understandable to ensure full, fair, accurate,
timely and understandable disclosure in reports and documents that Red Trail
files with, or submits to, government agencies, including the Securities and
Exchange Commission (the “SEC”) and in other public communications.     3.  
Comply with applicable laws, rules and regulations of federal, state, provincial
and local governments, and other appropriate private and public regulatory
agencies, affecting Red Trail’s business and its conduct in business matters.  
  4.   In all matters affecting Red Trail’s business and its conduct in business
matters, act in good faith, responsibly, with due care, competence and
diligence, without misrepresenting material facts or allowing his/her
independent judgment to be subordinated.     5.   Respect the confidentiality of
information acquired in the course of his/her work for Red Trail except when
authorized or otherwise legally obligated to disclose. Confidential information
acquired in the course of his/her work for Red Trail shall not be used for
personal advantage.     6.   Proactively promote and be an example of ethical
behavior as a responsible partner among peers in Red Trail’s working
environment.     7.   Achieve responsible use of and control over all Red Trail
assets and resources employed or entrusted to him/her.

          Each of the Senior Financial Officers are expected to adhere to this
Code of Ethics for Senior Financial Officers and Red Trail’s Code of Business
Conduct at all times. Any violations of either of these Codes shall be promptly
reported in accordance with the procedures set forth in Red Trail’s Complaint
Procedures for Accounting and Auditing Matters. If any Senior Financial Officer
is found to be in violation of this Code of Ethics for Senior Financial
Officers, such person will be subject to disciplinary action, which may include
termination of employment. It is against Red Trail policy to retaliate against
any employee for good faith reporting of violations of this Code of Ethics for
Senior Financial Officers or Red Trail’s Code of Business Conduct.
          The Board of Governors (or, if permitted under applicable SEC and
Nasdaq Stock Market Listing Standards), and so appointed by the Board of
Governors, the Audit Committee of the Board of Governors) shall have the sole
discretionary authority to approve any amendment to or waiver of this Code of
Ethics for Senior Financial Officers. Any such amendment to or waiver of this
Code of Ethics for Senior Financial Officers shall be publicly disclosed in the
manner specified by SEC rules.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLAINT PROCEDURES FOR
ACCOUNTING AND AUDITING MATTERS
          Red Trail Energy, LLC (“Red Trail” or the “Company”) is committed to
continuing compliance with all applicable securities laws and regulations,
accounting standards, accounting controls and audit practices. In furtherance of
this commitment, Red Trail wishes to assure you that you may submit a good faith
complaint regarding accounting or auditing matters to management without fear of
harassment, discrimination, dismissal or retaliation of any kind.
          To facilitate reporting of complaints, Red Trail’s Audit Committee has
established these procedures for (1) the receipt, retention and treatment of
complaints regarding accounting, internal accounting controls, or auditing
matters (referred to in this document as “Accounting Matters”) and (2) the
confidential, anonymous submission by employees of concerns regarding
questionable Accounting Matters.
I. Scope of Matters Covered by These Procedures
          These procedures relate to complaints relating to any questionable
Accounting Matters, including, without limitation, the following:

  1.   fraud or deliberate error in the preparation, evaluation, review or audit
of any financial statement of Red Trail;     2.   fraud or deliberate error in
the recording and maintaining of financial records of Red Trail;     3.  
deficiencies in or noncompliance with Red Trail’s internal accounting controls;
    4.   misrepresentation or false statement to or by a senior officer or
accountant regarding a matter contained in the financial records, financial
reports or audit reports of Red Trail;     5.   deviation from full and fair
reporting of Red Trail’s financial condition; or     6.   violations of Red
Trail’s Code of Ethics for Senior Financial Officers.

II. Receipt of Complaints

    Concerns regarding Accounting Matters may be reported as follows:

1. Regular mail to:
Audit Committee
Red Trail Energy, LLC
P.O. Box 11
Richardton, North Dakota, 58652
2. E-mail to:
auditcommitte@redtrailenergy.com
3. Telephone voicemail to:
701-974-3908 or 1-866-918-4964

 



--------------------------------------------------------------------------------



 



          We want to assure that all employees have a way to address any actual
or possible violations regarding Accounting Matters with the Audit Committee of
our Board of Directors. That may be done via phone message or e-mail as follows:
1. E-mail to:
auditcommitte@redtrailenergy.com
2. Telephone voicemail to:
701-974-3908 or 1-866-918-4964.
          All employee complaints may be made on a confidential or anonymous
basis. If an employee provides a complaint on a confidential or anonymous basis,
we encourage the submitter to provide enough specifics and facts to allow Red
Trail to fully review the complaint and act appropriately. We also encourage the
submitter to provide a way for us to follow up if more information is needed and
to allow acknowledgment of the complaint. We emphasize, however, that this is
not required to submit a complaint.
III. Treatment of Complaints
          Upon receipt of a complaint, Mick Miller the Ethics Compliance Officer
will (i) determine whether the complaint actually pertains to Accounting Matters
and (ii) when possible, acknowledge receipt of the complaint to the sender.
Complaints relating to Accounting Matters will be reviewed under Audit Committee
direction and oversight by the Ethics Compliance Officer or such other persons
as the Audit Committee determines to be appropriate. Prompt and appropriate
corrective action will be taken when and as warranted in the judgment of the
Audit Committee.
          Red Trail will not discharge, demote, suspend, threaten, harass or in
any manner discriminate against any employee in the terms and conditions of
employment based upon any lawful actions of such employee with respect to good
faith reporting of complaints regarding Accounting Matters or otherwise as
specified in Section 806 of the Sarbanes-Oxley Act of 2002.
IV. Reporting and Retention of Complaints and Investigations
          The Ethics Compliance Officer will maintain a log of all complaints,
tracking their receipt, investigation and resolution and shall prepare a
periodic summary report thereof for the Audit Committee. Copies of complaints
and such log will be maintained in accordance with Red Trail’s then applicable
document retention policy.
CERTIFICATION
          I have read and understand the Company’s Code of Business Conduct (the
“Code”). I understand that the Company’s Ethics Compliance Officer is available
to answer any questions I have regarding the Code. I agree to comply with the
Code in all respects during my employment or other relationship with the
Company. I understand that my failure to comply in all respects with the Code is
a basis for termination for cause of my employment or other relationship with
the Company.

         
Date:
  Signature    
 
       
 
  Name:    
 
       
 
      (Please Print)

 